DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda Soshi (WO 2013132679).  Regarding claim 1, Soshi discloses (figure 6 and 10, paragraphs 48 and 138) a heat exchanger comprising a heat exchanger comprising a tubular outer wall (44); and partition walls (4) that partition and inner side of the outer wall into heat medium passage cells (1) and gas passage cells (21a) extending in an axial direction of the outer wall, and wherein the heat exchanger exchanges heat between a liquid heat medium (water) flowing through the heat medium passage cell and a gas (evaporated refrigerant) flowing through the gas passage cells (21a) and  the Regarding claim 4, Ikeda further discloses (figure 6) that the heat medium passage cells (1) each have the same cross sectional shape and the gas passage cells (21a) each have the same cross-sectional shape in a cross section orthogonal to the axial direction of the outer wall.  Regarding claim 5, Sohi discloses that each of the heat medium passage cells (1) has a cross sectional shape that is larger in size than that of the gas passage cell (21a) in a cross section orthogonal to the axial direction of the outer wall.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki et al. (US 4,746,479) in view of Suzuki Yoshio (EP 2511644A1). Hanaki discloses (figures 15-16) a heat exchanger comprising a heat exchanger comprising a tubular outer wall (100); and partition walls (108) that partition and inner side of the Regarding claim 1, Hanaki does not disclose that heat exchanger exchange heat between a liquid heat medium flowing through the heat medium passage and a gas flowing through the gas passage cells. Suzuki discloses (figure 2) a heat exchanger that has a plurality of gas passage cell (4) which allows a high temperature gas to flow axially throughout the heat exchanger and a fewer low temperature liquid passages between layers of the high temperature gas cell for a purpose of forming a gas-liquid heat exchanger. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Suzuki’s teaching in Hanaki’s device for a purpose of forming gas-liquid heat exchanger.
Regarding claim 4, Hanaki discloses that the heat medium passage cells each have the same cross sectional shape and the gas passage cells each have the same cross-sectional shape in a cross section orthogonal to the axial direction of the outer wall.  Regarding claim 5, Hanaki discloses that each of the heat medium passage cells has a cross sectional shape that is larger in size than that of the gas passage cell in a cross section orthogonal to the axial direction of the outer wall.  Regarding claim 6, Hanaki discloses (column 10, lines 32-38) that the heat transfer block including partition wall includes silicon carbide as a main component. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Lipp et al. (US 5,416,057).  Regarding claim 3, Ikeda substantially discloses all of applicant’s claimed invention as discussed above except for the .
Regarding claim 6, Ikeda substantially discloses all of applicant’s claimed invention discussed above except for the limitation that the partition walls including silicon carbide as a main component.  Lipp discloses (column 6, lines 42-52) that the heat exchanger (10) which includes partition walls within the heat exchanger that is made of ceramic material such as silicon carbide for a purpose of improving the heat resistance and durability  of the heat exchanger since silicon carbide is a hard ceramic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lipp’s teaching in Ikeda’s device for a purpose of improving heat resistance and durability of the heat exchanger.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun et al. (US 2004/0261379) in view of Suzuki Yoshio (EP 2511644A1). Regarding claim 1,  Bruun discloses (figure 1 and 16-17) a heat exchanger comprising a tubular outer wall (see figure 1, outer wall); and partition walls (see figure 1, inner wall) that partition and inner side of the outer wall into heat medium passage cells (cross white cells in .
Regarding claim 2, Bruun discloses (figure 17 and figure A see below) that the outer wall has the form of a rectangular tube that includes two opposing first side walls and two opposing second side walls, the heat medium passage cells (white cells) and the gas passage cells (shaded cells) are arranged in heat medium passage cell lines and gas passage cell lines that are parallel to the first side walls in a cross section orthogonal to the axial direction of the outer wall, and three to six of the gas passage cell lines are arranged between two adjacent ones of the heat medium passage cell lines in a direction extending along the second side walls. Regarding claim 3, Bruun discloses (figure 9) that the outer wall has one side including an inlet and an outlet for a heat medium that are connected with the heat medium passage cells. (Both the fluid medium can enter and exit at the same side of the heat exchanger). Regarding claim 4, Bruun discloses that the heat medium passage cell and the gas passage cell, each have the same cross sectional shape in a cross section orthogonal to the axial direction of the outer wall. 

    PNG
    media_image1.png
    425
    751
    media_image1.png
    Greyscale

Figure A:  the modified figure corresponds to figure 17 with limitations shown
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruun et al. (US 2004/0261379) and Suzuki Yoshio (EP 2511644A1) and further in view of Lipp et al. (US 5,416,057).  Regarding claim 6, Bruun and Suzuki substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the partition walls includes silicon carbide.   Lipp substantially discloses all of applicant’s claimed invention discussed above except for the limitation that the partition walls including silicon carbide as a main component.  Lipp discloses (column 6, lines 42-52) that the heat exchanger (10) which includes partition walls within the heat exchanger that is made of ceramic material such as silicon carbide for a purpose of improving the heat resistance and durability of the heat exchanger since silicon carbide is a hard ceramic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lipp’s teaching in the combination device of Bruun and Suzuki for a purpose of improving heat resistance and durability of the heat exchanger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balling et al. (US 5,397,545) discloses a catalytic converter for a gas mixture.
Reddy et al. (US 2011/0139404A1) discloses a heat exchanger and method for making the same.
Rajnik et al. (US 6,077,436) discloses a monolithic heat exchanger.
Shimazu et al. (US 9,074,827) discloses a heat exchanger.
C. W. Stancliffe (US 1,571,068) discloses a heat exchanger.
Sutherland (US 2010/0132928A1) discloses a honeycomb heat exchanger.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/           Examiner, Art Unit 3763